Title: From George Washington to Robert R. Livingston, 8 August 1776
From: Washington, George
To: Livingston, Robert R.



Dear Sir
New York Augt 8th 1776.

This Letter will accompany another from me to the Convention of your State—the purport of wch will come before you, and need not be recapitulated—In that Letter, I did not care to make too full a declaration of the Weak State of this Army—to you Sir, I can have no reserve in doing of it—’tis necessary that you, and some other Gentlemen of your body should know it.
By the last Genl return (on Monday) our numbers stood thus, fit for duty 10,514. Sick present 3039. sick absent 629. On Comd 2946. On Furlough 97. Total 17225. In these are Included the Troops on Long Island, Govrs Island Powles hook, Red hook, Horns hook, Fort Washington, & Kings Bridge; in short all, except the Flying [camp]. You can judge then Sir, without any annimadversions of mine, how competent this force is to oppose the Enemy, which can be little if any short of 30,000 Men when the Hessiens (which were parted with off the Banks of Newfoundland) arrive & which is momently expected.
I have wrote to Connecticut, and to New Jersey for Militia; and you will judge what is necessary under the Circumstances I have mentioned to be done by this Colony. With sincere esteem and Regd I am Dr Sir Yr Most Obedt Ser:

Go: Washington

